SUMMARY ORDER

Cliff Greene appeals pro se from an order of the United States District Court for the Southern District of New York granting Defendants-Appellees’ motion to dismiss the complaint, which alleges: violations of Section 10(b) of the Securities and Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b-5, 17 C.F.R. § 240.10b-5; civil claims under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq.; state law claims for fraud, breach of fiduciary duty, and misrepresentation; and an equal protection violation. Greene argues that the district court erred in granting Appellees’ motion for an extension of time to file a response and in dismissing the complaint. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We review a district court’s grant of an extension of time pursuant to Federal Rule of Civil Procedure 6(b) for abuse of discretion. See Sanozky v. Int’l Ass’n of Machinists & Aerospace Workers, 415 F.3d 279, 283-84 (2d Cir.2005). The district court granted Appellees a brief extension of time to file a motion to dismiss after Appellees had difficulty reaching Greene to arrange for a pre-motion conference. The district court did not abuse its discretion in granting the extension.
As to the dismissal of the complaint, we have considered all of Greene’s arguments and concluded that they are without merit. We affirm for substantially the reasons stated by the district court in its thorough and well-reasoned decision.
For the foregoing reasons, the judgment of the district court is AFFIRMED.